16 F.3d 1227NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
H.E.L.P. FOUNDATION OF OMAHA, INC., a Nebraska Not forProfit Corporation, Appellant,v.SHIMADZU CORPORATION, a Japanese Entity or Corporation, Appellee.
No. 93-2812.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 12, 1994.Filed:  January 25, 1994.

Before BOWMAN, Circuit Judge, BRIGHT, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
H.E.L.P., Inc., a Nebraska not-for-profit corporation, brought suit against Shimadzu Corporation, a Japanese manufacturer, for breach of contract on the sale of medical equipment purchased by H.E.L.P. Shimadzu produced the equipment in Japan and shipped it from Japan directly to India for installation and use there.  H.E.L.P. brought this action in federal court in Nebraska, invoking the court's diversity jurisdiction.  The District Court1 granted Shimadzu's motion to dismiss for lack of a proper basis for personal jurisdiction.  H.E.L.P. appeals.


2
Finding no error in the District Court's careful opinion, we affirm the dismissal without further opinion.  See 8th Cir.  R. 47B.



1
 The Honorable William G. Cambridge, United States District Judge for the District of Nebraska